Citation Nr: 9932851	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1. Entitlement to a 100 percent schedular evaluation for 
post-traumatic stress disorder prior to November 23, 1993.

2. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.

3. Whether severance of service connection for alcohol 
dependence was proper.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1994, January 1998, and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas.

In a February 1999 brief, the veteran's attorney noted that 
in a March 1998 rating decision the veteran was granted 
entitlement to Chapter 35 benefits effective from March 25, 
1998, and that the predicate for such a grant is a finding of 
permanent and total disability.  Therefore, the veteran's 
attorney has requested that the M&ROC make an explicit 
finding of permanent and total disability.  This matter is 
referred to the M&ROC for appropriate action.


FINDINGS OF FACT

1. The veteran was hospitalized at a VA medical facility in 
April 1991 for psychiatric disabilities including post-
traumatic stress disorder; he was deemed socially 
compromised and vocationally disabled at the time of 
discharge in August 1991.

2. The veteran underwent repeated psychiatric 
hospitalizations from April 1991 to May 1993 for post-
traumatic stress disorder and substance abuse, during 
which time he was clinically deemed permanently socially 
and industrially impaired.

3. The veteran was consistently determined to possess a 
Global Assessment of Functioning (GAF) score of 40, 
indicative of major impairment in social and industrial 
capacity, during his psychiatric hospitalizations in the 
period from April 1991 to May 1993.


CONCLUSIONS OF LAW

1. The criteria for an effective date of July 7, 1991, for a 
grant of a 100 percent schedular evaluation for service-
connected post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(2), 4.16(c), 4.132, Diagnostic Code 9411 
(1991).

2. The claim for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability is without legal merit.  Sabonis v. Brown, 6 
Vet.App. 426 (1994); VAOPGCPREC 6-99.

3. Restoration of service connection for alcohol dependence 
is granted.  Barela v. West, 11 Vet App 280 (1998); 
VAOGCPREC 2-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date for a 100 percent schedular rating 
for post-traumatic stress disorder

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to the claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  



Pertinent facts

The veteran's original claim for service connection for post-
traumatic stress disorder was received at the M&ROC on 
January 22, 1992, and in a March 1992 rating decision the 
M&ROC granted service connection for post-traumatic stress 
disorder, assigning him a temporary total rating from March 
27, 1991, to August 31, 1991, and a 70 percent rating 
effective from September 1, 1991.  The veteran's petition for 
an increased rating was received at the M&ROC in July 1992.  
Temporary total ratings for hospitalization were assigned 
from November 26, 1991, to January 31, 1992, and from May 21, 
1992, to July 31, 1992.  A 70 percent rating was continued 
from August 1, 1992.  In a rating decision dated in March 
1998, the M&ROC raised the post-traumatic stress disorder 
rating to 100 percent effective from November 23, 1993, the 
date of receipt of the veteran's claim for a total rating 
based upon individual unemployability due to service-
connected disability.  Thus, the veteran carries a rating of 
70 percent for his post-traumatic stress disorder effective 
from September 1, 1991, to November 25, 1991, February 1, 
1992, to May 20 ,1992, and August 1, 1992, to November 22, 
1993, with intervening temporary total ratings based on 
hospitalizations, and a 100 percent schedular rating for that 
disability from November 23, 1993, to the present.

The veteran's attorney argues that treatment reports from VA 
medical facilities showing extensive hospitalizations for 
post-traumatic stress disorder and substance abuse warrant an 
effective date for the schedular 100 percent rating of no 
later than September 9, 1991.

Review of pertinent medical evidence reveals that the veteran 
was admitted to the VA Medical Center in Topeka, Kansas on 
April 27, 1991, due to increasing depression and abuse of 
alcohol.  He was hospitalized for over three months until 
August 1991.  The hospitalization records state that the 
veteran had been hospitalized for psychiatric reasons on four 
previous occasions since June 1989, the last occurring from 
March to April 1991 following a suicide gesture.  The 
veteran's hospitalization beginning on April 27, 1991, was 
notable for a self-inflicted laceration occurring in May 
1991.  He was discharged on psychiatric medications, and the 
discharging physician declared that the more acute 
manifestations of the veteran's depression were relieved and 
that his condition was generally stabilized.  However, the 
physician opined that the veteran was socially compromised 
and vocationally disabled by his psychiatric illness; the 
risk of suicide remained inherent in his condition.

The veteran was hospitalized again at the Topeka VA Medical 
Center in October 1991 following the death of his father.  An 
irregular discharge followed five days hence and the 
discharging examiner opined that the veteran's condition had 
not changed since admission and that he continued to be 
socially compromised and vocationally disabled by his 
combined mental and physical disorders.  The physician went 
on to state that because of the severity and chronicity of 
the veteran's illness, his disabilities were permanent.  His 
prognosis was guarded and risk of suicide ever present.

The veteran was again admitted in November 1991 for treatment 
of first and second degree burns of the face and hands.  This 
was not deemed a suicide gesture, however, the veteran did 
execute a suicide attempt or gesture while hospitalized.  The 
discharge diagnoses included chronic and severe post-
traumatic stress disorder with depression and recurrent 
episodes of depression and suicide attempts or gestures.  He 
was assigned a current Global Assessment of Functioning (GAF) 
score of 30.  He was discharged on March 13, 1992, four 
months after admission.

He was hospitalized again in May 1992 for his post-traumatic 
stress disorder and in December 1992 for alcohol 
intoxication.  This was followed by further VA Medical Center 
admissions for post-traumatic stress disorder and substance 
abuse in March and April 1993.  At the time of his discharge 
in March 1993, the veteran was assigned a GAF score of 40 and 
deemed seriously impaired with respect to occupationally 
capacity; the discharging physician specifically noted that 
the veteran's frequent hospitalizations were a specific 
factors in his occupational incapacity.  At the time of 
discharge in May 1993, the veteran was also assigned a GAF 
score of 40.  

In addition, over the period September 1992 to February 1993 
the veteran was treated at private facilities for orthopedic 
problems related to his multiple hip replacements and 
complications thereof.  

Applicable Law

Section 5110(a) of title 38, U.S. Code, provides as follows: 
"Unless specifically provided otherwise in this chapter, . . 
. a claim for increase[] of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 U.S.C. 
§ 5110(a).  Section 5110(b)(2) then "specifically provides 
otherwise" by stating as follows: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date." 38 U.S.C. § 5110(b)(2); see Hazan v. Gober, 10 
Vet. App. 511, 520 (1997). The implementing regulations 
provide in pertinent part: 

(o) Increases (38 U.S.C. [§§] 5110(a) and 5110(b)(2) . . .)--
(1) General. Except as provided in paragraph (o)(2) of this 
section . . . , date of receipt of claim or date entitlement 
arose, whichever is later. . . . 

(2) Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o)(1), (2) (1999). 

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2) 
(1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992); 
VAOPGCPREC 12-98.

Analysis

The relevant timeframe for the Board's inquiry into this 
question predates the November 1996 revisions to the 
regulatory criteria governing rating of psychiatric 
disabilities.  With respect to the level of psychiatric 
disability prior to November 23, 1993, therefore, only the 
rating criteria in effect prior to November 7, 1996, are 
applicable.  See Rhodan v. West, 12 Vet. App. 55 (1998).  
During this period, the veteran's sole compensable service-
connected disability was post-traumatic stress disorder.  
Although service connection for bilateral perforations of the 
tympanic membranes and a left wrist shrapnel wound scar were 
in effect, only noncompensable ratings had been assigned.  
Thus, at all times material to the effective date issue, the 
provisions of 38 C.F.R. § 4.16(c) (1991) were applicable.

In order for a 100 percent rating to have been warranted 
under the rating criteria predating the November 1996 
revisions, the veteran would have had to manifest impaired 
social contact resulting in virtual isolation in the 
community or incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities or the veteran must have been demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1991).  Further, under the rating 
criteria then in effect, when the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation will be 
assigned.  38 C.F.R. § 4.16(c) (1991).  A 70 percent rating 
was warranted if psychoneurotic symptoms were productive of 
severe social and industrial impairment  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1991).

The medical evidence reviewed above clearly shows serious 
impairment due to post-traumatic stress disorder at least 
since March 1991, at which time the veteran was hospitalized 
following a suicide gesture.  Moreover, suicidal behavior 
continued while the veteran was hospitalized in May 1991.  At 
the time of discharge in August 1991, clinicians felt he 
possessed chronic residuals of his mental disorder and that 
he continued to be "socially compromised and vocationally 
impaired by his illness."  Further, during the many 
psychiatric hospitalizations that followed, the veteran's 
psychiatric disabilities were deemed permanent, chronic, and 
severe.  With the exception of one GAF score of 30, 
consistent GAF scores of 40 were assigned.  A GAF score of 
between 31 and 40 is defined as indicative of "some 
impairment of reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.)."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994); 38 C.F.R. § 4.125 (1999).

After a thorough review of the evidence in this case, the 
Board is of the opinion that the veteran's currently assigned 
100 percent schedular rating should be made effective from at 
least one year prior to the filing of his claim for an 
increased rating, i.e., July 7, 1991.  Alternatively, given 
the clinical opinions concerning the veteran's inability to 
work, the veteran's post-traumatic stress disorder, which was 
assigned a 70 percent rating, was sufficient in itself under 
the rating criteria then in effect, to warrant a 100 percent 
evaluation from the effective date of the grant of service 
connection for the veteran's psychiatric disability.  
38 C.F.R. § 4.16(c) (1991).  Given that the veteran has been 
assigned various temporary total ratings in the period 
between the effective of the grant of service connection, 
March 27, 1991, and the currently assigned effective date for 
the 100 percent rating, November 23, 1993, the Board's 
decision to assign the effective date for the 100 percent 
schedular rating one year prior to the filing of his claim 
for increase effectively assigns the veteran a total 
schedular rating since the effective date of service 
connection. 

Therefore, applying applicable law, the veteran is entitled 
to a total schedular rating for his post-traumatic stress 
disorder effective from July 7, 1991. 38 C.F.R. § 4.16(c), 
4.132, Diagnostic Code 9411 (1991); VAOPGCPREC 12-98.



II.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability

In his October 1992 notice of disagreement, the veteran 
raised the issue of a total rating based upon individual 
unemployability due to service-connected disability.  In 
November 1993, he formally submitted his application for a 
total rating based upon individual unemployability due to 
service-connected disability.

The Board has determined, however, that an effective date of 
July 7, 1991, for a 100 percent schedular rating is 
warranted, and thus the earliest possible effective date for 
the veteran's total rating based upon individual 
unemployability due to service-connected disability rating 
would have to precede the effective date for the 100 percent 
schedular award in order for past-due benefits to be awarded 
based on a total rating. See Green (Nelson) v. West, 11 Vet. 
App. 472, 476 (1998) ("since the veteran in this case is 
entitled to a 100% schedular rating for his service-connected 
lymphadenopathy, he is not eligible for a TDIU evaluation"); 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for 
TDIU presupposes that the [schedular] rating for the 
condition is less than 100%").  The veteran effectively has 
a 100 percent schedular rating for his post-traumatic stress 
disorder effective from the date of the grant of service 
connection therefor.  

Thus, the 100 schedular evaluation for post-traumatic stress 
disorder renders the total rating issue moot, as the earliest 
the total rating could be effective postdates the newly 
assigned effective date for the total schedular rating.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99.

III.  Restoration of service connection for alcohol 
dependence

In the March 1992 rating decision granting service connection 
for post-traumatic stress disorder, service connection for 
alcohol dependence was also granted.  However, in a January 
1998 rating decision, the M&ROC proposed to sever service 
connection for alcohol dependence, stating that the original 
grant of service connection was erroneous and contrary to law 
as it existed at the time of the grant.  In a March 1998 
rating decision, the M&ROC formally severed service 
connection for alcohol dependence.

The veteran contends that the M&ROC's severance of service 
connection for alcohol dependence was improper and against 
the current state of the law. 

In this regard, the Board notes that in a recent decision, 
the Court of Appeals for Veterans Claims held that for claims 
filed after October 31, 1990, an award of service connection 
for disability due to abuse of alcohol or drugs was not 
precluded by 38 U.S.C.A. § 1110, but only "compensation" 
for such disability was so precluded.  Barela v. West, 11 Vet 
App 280 (1998); VAOGCPREC 2-98.  

Therefore, considering Barela and the VA Office of General 
Counsel precedent opinion it is clear that service connection 
is permitted for alcohol dependence. The decision to sever 
service connection for that condition is not in agreement 
with current law.  Accordingly, service connection for 
alcohol dependence is restored.


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
effective from July 7, 1991, is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

A legally meritorious claim not having been submitted, the 
appeal for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability is denied. 


Service connection for alcohol dependence is restored.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

